                          NAVPERS 535412 (Rev, 08-2017)                                     Supporting Directives OPNAVINST 5354 1G and OPNAVINST 5300.13
                                                                                           PRIVACY ACT STATEMENT
                         AUTHORITY: 10 U.S.C. 5013 (9)
                         PRfNCtPAL PURPOSE: fli111g of aliegatlMS of unlawful di&erim!natlon and harassment based on race, cotor. rellgion, sex (tnciudir:q gender \denti!y)
                         c;r sexual orientation, ratiopai orfgin, and ;ncioents e-f sexual hara$$ment against military personne-!, For Equa! Employment Opporturnty reports
                         cga1nst Cl\lilian employees, see Equal Employrnert Opportunity Commission Management Oirecill."e 715
                         ROUTINE USES: lnformalion provtdcd on this form rru:ry be osea: (e) as a data source tor report mforrnation. statistics, reports. and i'lnalysis:
                         lb) to fespvnc to requests from appropriate outside indtvkluah, or agencies (e.g, Members of Coriqtess; th~ Whtte House)
                         regarding fhe stEtus ot' a report {C) to adjudk',ate the report or appeal; or (di any other pr:oper!y estab\lshad routine use. May use adderillum -a~
                         necessary
                         DISCLOSURE.: Oisckmute is voluntary: howevec tai!ure to fully comptete- 811 portlons of this form may rcsuH In rejectkm of the report on thf!
                         basis of inadequate data to assess report.
                         PROTECT PRIVACY: Protect indiVlduaJ privacy {both comolainanJ and alleged offender) throughout the precess. (SECNAVfNSi 5211.5 Series)
                         PART I COMPLAINANT INFORMATION & RESOVRCES
                         1 • Comp!amant fiarne {Full f'itsl Name, Ml, Last Name}                2 Rank/Rate·             , J DoD JO Numtier
                         JASON,A,ASl!LEY                                                        CA!YI / 03               11264671155
                         4. Command Name/UIC:                                                   5 Race1Ethr1ic Group:                                              l7     Date

                         3 Marlr.c Wing Headquarters Squadron J                                 Black or African American                                                 no Dec    17

                         8 Report P'"Oce-ssing Options.
                            \a) ;,ifol'r'r'la! Reso1v·Hen   Sy~tem {IRS), \seo OPNA\!JNST 535-t 1 Serl&:; orOPNAVfNST 5300 13 Seoos)
                            \bl U.S. Navy Se:<wa1 HJta!isrnerit erevent«:1i'.'l.andJ.:quat Qpnortunity Mvioo Une.
                            Cali Tei! Ftee: (BOO.I 253--0931, DSN 8S2~2501. COMM i9:01~ 074-2507. une manned Monday Friday, ti830-1630 Centrai Standard Time
                            E:.~Mail. M1l1 Navyt'.OAdvice@Navy.rr,11

                            {:::} Auth(Jrii:ed torrimand or Jocffl ffl~9l1(WS- Trte follawlng are ewoitable (!nsert local name, .orgAruratian, and phooe number}
                                    Eq:.1a1 £Mp!cyme.11l Opportunity (EEO) Official.                      Lm:a! Name                   Organ1rntio;-1         Phtme r,hm1\:ie
                                    F!eet fJmf/y SJppcrt C~nte-r [FFSC}                                   Local Name                   Orgaf1inrion           PJ:\fl".'1r Numhl'r
                                    Command Ornate Special1i:,:I (CCSr                                                                 flfganit.ation         Phone SJmher

                                    Hcaltn Treatmem, Faoiities iHH'}                                                                   Onwnintlion            PJwne Numhct
                                    Chapia111                                                                                                                 Phone Nt,m1bt1
                                    Legat                                                                 Local Nam1.:                 Organi:rnt1nn          Phone Number
                            ttl)NAVREGS 1151 Reoue,1 maolWith lhe CommanoingQtllc0<LCO)/O/fil:!,,,,o,Cha•g• (DIC)




Plaintiff's Exhibit 12
                                Your rtght to cornmuntca!e with the COIO!C in a proper manner, time, and place sha11 not be denied or restncled
                                Such requests stlall be acted upon promptly and forwarded without de!ay
                                (Attach ioco! proceavres os a separate document and additional informaricn if MJCessary.)
                            (e} Communications wfth insp~i:;tor .G,en..e,rals. Any person w'1ose cna.m of command does not take effective action o
                                    reports or who does not feel comfortable filing reports !ocaUy or in pe~on can lodge rep.orts (anonymously If de S    }
                                    via one or more of tile available hot lilies
                                    Nfsval Inspector Genera!: Toil free (800) ~.22~3451. DSN 288-6743, COMM (202}433-6743
                                    Manne Corps Inspector General: DSN 224-1349, COV!M (703) 614* 1349
                                    loca.1 TvCOM, !SIC, or local Commander':=; hot lines                  lYC(IM Hot hll<              ;SIC H01 line          0.1 Hof linl:'
                            if) ~AVREOO t 1.S$. A Se-vice member may afways communicate individuafly with members of Congress.
                            (g) VCMJ Ar!ic!e.43:8. A Service m@mber Who believes tll'nse!fo, herself wronged- 0y his or her CO may me a report as
                                                   provtded in JAG MAN Chapter 11 t

                           (h) NAVREGS 115.0 A Service memoor WhO believes himself or herself wronged               t'ly his or her sui;:enOf in rat11< or com'Tland
                                                                                                                                                                                         Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 1 of 8




                                                       (to include enlisted personnel) other tnan hie nr net CO rnay file a rep.on as provided in- JAGMAN Chapter UI
                           (n      Am:my-rriou-s RePOrt Prooes.s.   (SOO OPNAV!NST 535-4 1 Senes or OPNAVJNST 5300.13        Ser.es)
                         Complamant was advised of coursei1nglsupport services and provided a copy of this form
                                                                                                                --~--------- ..




1 of 8
                         g Represertat1ve Receiving Reoort                                      10 RMK1Ftate:

                                                                                                                                 ccs
                         12. Comm,,md NametUIC                                                  13. Representative Signature                                       '14 :'.Jate-


                          COM.NAVAIRLANTI 57012                                                  Received via USFF HQ 13MAR18c___ _ _+--~
                         15 C-'.Jmplainar>t Name·                                               16. Cornplainao! S\gnature                                          17 Date:
                         NAVPERS 535412 (Rev. 08-2017)                                      Supporting Directives OPNAVINST 5354.1 G and OPNAVINST 5300. 13
                         PART It ALLEGED GIFFENOERUCl'O!WAl!ON&NA1'11RE GIF!liEl'ORf .                        i ,,,_, ,:-,
                         Fmng Deadline: ! understand that a formal report shat be made within 60 calendar days of the offending incident, or m the case of a series of
                         incidents, within 80 calendar aays of the most recent incident This EO filirig ~-adHne does not affect attemative remedies: that mlghl apply
                         1 AUeged Offender Name (Fu!! First frame, Ml, Last Name;:                2. Rank/Rate:          3. Command Name/UIC:


                         • .,.                                                                      ,.111,
                         4   Local10n o1 lnc!dem:    Complainant & Alleged Offender On Duty
                         5. Relat:onship to Corrpla!narit :       Chain of Com rnand
                                                                                                                             •~1---
                         6 Race/Ethnic Group (obtain from FLTMPS}:          White
                         7 Sex.     Male
                         B NATURE OF REPORT: (Sr.ale, m as much detalf as possible, the oasis for your report. Describe the behaviors I tXJndUGf under objecrkm, ODW(sj of
                         any ocwnence, names of mvoJved parties, v.'lJnesses, others to or from whom previous repotts may have been made or received, other evtde1Jce
                         8·,a,laJJJe, end any addfl/C.nol mform8rion whi<;ll met,v be neJpfuf m resolving your refX)rt. Attach additional streets as needed C(Jeck the btocks for aJI
                         that apply if a Servic~ Member. unifolmed witness, or flrsl respondfir pen;:eives subsequent retalialion related to #le report of se)(uaf haf8ssment. rhey
                         ,ireI sook support from a Command Climate Spet.,1alisr (CCS). tndi'liduals can also report lo the Inspector General (IGJ, a MiJitery Criminal
                         frlvestiqative Orgawzation (MC!O) or t:; command for mvestiga!ion, or other nppropriale command action.)

                                          iX'.I Pl>&!lmtnilli>n           D     t!ilr4S$JJ1•<ll                                                    8.0l!llllll{$!11$"'1l•!ll
                                                                                                                                              □
                              ('SlRace                 0   Nal\Onal Ongin                  O Rehgion                                      0     Crude Offensive Behavior

                              [Sl Color                0   Sexual Orientation              D Sex (i,Wuding gende-r identity}              D Unwanted Sexual AttentiOn
                                                                                                                                          C SeKual Coercion




Plaintiff's Exhibit 12
                                                                                                                                                                                        Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 2 of 8




2 of 8
                                                                                                               -
                          NAVPERS 535412 (Rev. 08-2017)                                   Supporting Directives OPNAVINST 5354.1G and OPNAVINST 5300.13
                          PART tt. ALLEOEll OFFENOEl!INFORMATION & W\TIJREOF COIAl'I.AlHT(llOllllnile<I)                             ~
                           Q In it discriminated against me hecause ofmy race while l wasa black student at VFA-106. He convened a Field Flight
                          Performance Board (FFPB) aft.er I passed an event, but gave a white student additional "he-Ip" when the white student failed the same
                          event To be clear, the white student had struggfed previously . The white srudent ha-d an actual incident in the plane, and he was
                          given the event to test his skills after the incident in the plane, The white student failed the event. But he was given additf(mal
                          evcnls and m_uhiple chances to improve. I passed the event, .and J was subject to an FFPB ru,d ultimately removed from training
                          while the white student that foiled was given !he opportunity to complete the syllahus - - h e l d me, a black student, to a
                          higher standard than white students in the FRS, That is blatant discrimination.

                          When I aubmitterl an Article ! 150 detailing thts discriminal!or . M C          responded that he treats all student pilots differently,
                          He had no justifiwtlo11 thr holding me to a dlfferenf standard than white students.

                         If that is not enough.-· . . . . atso took intentional action to remove me from the program after the fFPB submitted its report
                         I submitted my rebuttal to the FFPB report to . . . . . . . . In my rebuttal. ! highlighted substantial inaccuracies Jr1 the board's
                         data. I repeatedly showed -                that l was pcrfonning to the same standard as other white students.
                         responded to my rebuttal by adding his own false ranking to his endorsement He stated that I wa5 ()9/100, when 1 was actually
                         55/ l 00 in SHARP,         ? b2 j made up a ranking to evaluate my performance that he did TI0t use to evaluate any white stUi:!ents'
                                                   I(
                         pr;rfortmmcc_ As a black student pilot, I     j 1 a gave me my very own special ranking; and it made me 99/ IOO even though
                         SJV\RP to!d me l was 55/100. J could not v e r i f y - - - ranking or the- inforrnation that was used to caJculate it There fa.-:·:
                         nu n.~ason to create another ranking system when SHARP atready does it ln an o~jective way.                           •

                         The only reason h •         £ created t,is own ranking is because he ~ould.n't officially wdte "Remnve him because he is blac~-~•-- h
                         is dear when reading the report that the board and _           -- had td work hard to create infonnatkm: that justified removing a
                         stHdent pilot ranked 55/ I00, while allowing other white students ranked lower to stay in training,

                         I rcque~ed MAs·1· in order to get the information removed. ---refused to fix any of the bad information in the report or
                         in his endorsement During our meeting, he said that he had a right to add any infom1ation he wanted lo h.is endorsement. However~
                         the rules made it clear that n0 information coLt1d be added after l submitted my rebuttal. I had no chance to cha.Henge any additional
                         information. When confmnt.ed "'hh the- article ! 150 complaint ( t MAR 17),. . . . . . .-said he interpreted evidence contained in
                         1hc FFPR report, but nothing in the PFPB report indicated I was ranked 9'9/100.

                         I showed that l was performing equal to, and in some cases better than other white students, and I was s.till removed from the




Plaintiff's Exhibit 12
                         program_ ff I were .a white male, J would have been o.llowed to coqtinue training. Since rm black. J was removed from training wit_h~
                         false i:r1formation to degrade my performance. )(i"                                                                            - ·

                                        convened the FFPB and was the CQ.of~e squadron. •■•••chose board members who partlcipated in the
                         "Pure Bloods'' group chat to evaluate my performance. .I rtipeatedly pointed out that members offhc squadron should not have beet1'
                         on my board because they were jnterested parties, but I was ignored. - - - - was responsible for givmg an students an equal
                         oµportunit}, blU. instead. he denied me an equal oppo,rtunity to complete the FRS, and he gave white students additionaf opportunities
                         10 learn

                         Please rcfcrcn.cc: 21 Nov t 7: Memorandum for the record; Discrimination and Unequal Treatment and the att11chmentii.

                         9 Report Type:
                                                                                                                                                                                     Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 3 of 8




                         t2sJ   Formal                                                                  D    Informal
                         Acknowtedgmeot of Receipt of Report (by Representative ldenfifled in Part I, Number 9)
                         l acknowledge receip-1 of I.hi$ uotawful dtscrrmlnation/harassmentlse:irual harassment report.
                         ( understand that I have one calendar day (24 houra) to refe~ the report to the appropriate euthorlty and to inform that authority of any lnte:tim action




3 of 8
                         that ls taken,
                         1n Representative Receiw19 Report·                                   11. Raoit/P:ate           12. Position


                         ~                                                                                                  ccs
                         13. CommaM Name!LHC                                                  14 Reptes-enlative Signature:                                       15. Date.


                            COMNAVAJRLANT/57012                                                 Received via USFF HQ 13MAR18
                         INTERIM f'EEOBACKJASSISTANCE TO COMPLAINANT, Take particular care to avoid re-v!ctifrnzitig compla!nan-ts (and witnesses). Keep the
                         complainant and alleged offender apprised ot the $latus of the investigation (including an_y deadline extensions). Provide supplemental counsefing/
                         support assistance/referral as warranted. Ensure that all involved are a-ware of the retaliation plan of action and know that retaliation against the
                         complamant wlll not be to!erated. (Recommend keeping a record of such feedbecklass/stanre. Attach record to the report form.}
                         RESOlUTlON TIME StA-NOAROSJREPORTING, Resolulion of case shoufd be completed no later than 20 days from investigation comme-ncernent
                         Resolution includes: Comprelfon of investJgation, determination of validity of report, adjudlcation at non-jud1aa! punishment or oourts~rna;rtiat, ir,itiatron
                         of other apPropr!ate action, notification to accused, and notiffca:UOO ot complainant and submission of a dase-o•,rt. If time standards cannot be met,
                         oontim.i:ation messages every 14 cla.ys through case resolution JS mandatory for reports of sexuaJ harassment. Explain the reason(s) for de!ay, Send
                         all messages UNCLASSIFIED.
                         DOCUMENT COMMAND ACTION. The complainant's coP1llland ls responsible for ensuring Parts t and II are complete and providil'1g this to the
                         alleged offender's Commander, Commandlng Officer Qr Offioer~in..chafge (hereafter referred to as Commander) (as applicable). Upon completion of
                         Part !It, with the exception of conlinuation(s) and dose..out Date Time Groups, Parts I through J/J are required to be forwarded within 72 hours (3 days)
                         and Parts IV and V upon final drsposit1on of report ~ia appropriate Echelon II CCS, CMEO program manager, or EO program manager, to
                         M.W.Ji~AQ.vl@@Navy.mil via an e~maH that is not encryoted, COmmaM r-eoord'S should ti&rmit reviewers to clearly ascertain/assess decisions
                         reached. Make approprla!e entries ln individual personnel records., if appllcable. Mak& any statlstica! reports fequlred by !:he chain of command
                         Retain this completed form and !n1,1estlgation onboard at least two years. at which time the entire command investigatiori shall be sent to the Office ot
                         tM Judge Advocate General (Code 15} hwestigations Branch. Provide a copy of completedJorm to complainant as .authorized under Freedom ot
                         Information Act (FOIA) aryd governing directives.                                               ·

                         1 Command Climate Specialist (CCS) ConsultabOn; OPNAV!NST 5300.XX and OPNAVJNST 5354.1G requires consu!tat/Qn of a CCS in all informal,
                         formal, and anonymous sexual harassment, un:lavvful discrimination and harassment reports,
                         (a) Command Climate Speciafis( Name:                                 (b} Ranl<JR.ate:            (c) Co<l\mand Name/UIC:
                                                                                              E8!AM                       COMNAVA!RPAC/57025

                         \d) Comrnand Climate Specialist Phone Number:
                         ---                                                                  (e/ Command Climate Speeialisl E-mail Address:



                         l understand that f must provlde aH appropriate voice reports and requited message reports (&.g., OPREPJ per OPNAVtNST F3100.6 series wfthln
                         estabhshed time lines. I further understand I mvst Jni!iate an appropriate investigatton or enSlJre that one ls being conducted (e,g., by NClS) within
                         three calendar days (72 hours) and notify complainant I.he same day of .investigation commencement. f must ensure a retaliation plan is in p!ace and
                         scknow!edged by all. involved parties. l also understand that I am required to consult a: CCS prior to making a determination of thls report, as well as
                         oonsult with a judge advocate for alt allegations uf sexual harassment and for legal sufficiency revtew.
                         Transfer of Report: VVhen tl'te complainant and anegeo o ~ r are assigned to different commands ot seMCeS (when a!i parties are not assigned to a
                         joint military envir•otunent>, the report shall be processed Py the command or servioo of the a»eged offender.
                         2, Commander Dtrecting lnvestigaOOn·
                         {a) Name:                                                            (b) Rank/Rate:              (c} Command Name/U!C:




Plaintiff's Exhibit 12
                                                                                                                          COMNA VAlRPAC/57025

                         (d) Contact tnformation:                                             --                                                                   (f) □,ate:

                                                                                                                                                                    10 Jan 18

                         3, Date ilrne Group {DTG) of OP REP Messages (Attach a copy of all messages to             Is form.)
                         {al lnftia! DTG.                                                                (bj Close-Out DTG:

                         0421362 APR 18 ZEL

                         4 _ Investigating Officer
                         (a} Name and Co11tac1 Information:                                                                                                       t b) Date CoreJened:
                                                                                                                                                                                          Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 4 of 8




                                                                                                                                                                  JOJAN!8

                         5. Complainant Ac:knov..-ledgment/Signature. (By signing, Complainant affirms the abcvs has been read and is understood.)




4 of 8
                         {a) Nan,e                                                           (b} Signatlire:                                                      (c) Date:

                         JASON A. ASHLEY

                         6. Alleged Offender Acknov-,ledg:meot/S/gnature. (By signing, Affeged Offender affirms the above has been read and is understoodJ             '

                         {a) Doo ID Number

                         (b) Name:                                                           (c) Signature:
                          PART IV. F08MA£ NOTJFICATIOl'l'f<6.\/l~W•                         ;    ;    ;                 ;;
                                                                                                                                 i :,:-,:   ,,,, ,: •• :·                                                       ;
                                                                                                                                                                  .. ...   .... .... /                   .
                          1. Notification of Action Taken to Resolve RePort (To concur within 20 calendar days of receipt of report)
                          {a) Report was completed 011:                 {bf Report was found !o be:

                          13JUU8                                        Substantiated

                          {c} Based on the following finding$;
                          SEf ATTACIHJO
                           551;;,
                                   R (3 l>l'tc 1'GD Ccp/G,S ReCl'/ (l,!f/;)
                            I t,,m,i-y If
                          ,z. 2 m11Y 1 'I (,=o, A Pa.ol&l".s)
                         2. Right to review by higher suthority (via an appeal): ! acknowledge notice of my right to submit a statoment concefriing the investigative findings and
                         command action taken, and to request reyJew of those findings and actions by Iha Echelon ti Commander. Any statement and. or request mus! be
                         submitted within 7 days of acl\nowledgment

                         (a) Echelon If Command-                                                                             {b} Echelon I! CCS/EO Program Martager Contact Information:



                         3. Complainant AcknowtedgmentJSignature. (By sjgn/ng, Complainant affirms the above has been read and is understood.)
                         f!P   I intend to submit a statement/appeal                                                    0       1DO NOT intend to submit a statement/appeal
                         {a) Name:                                                                                                                                                    (cl Dale                                     (d} Seven Days:
                                                                                            ~uw
                         JASON A. ASflLEY
                                                                                                                                                                                     t../J,.,1v/'J                                 /;~(,,_./ 1
                         4. Alleged Offender Acknowledgment,'Signahue, (By signing. Alleged Offerider affirms the above has been read and Is understood,)
                         0     I Intend lo submit a statameritiapoeal.                                                  0       I 00 NOT intend to submit a statement/appeal.
                         (a) Name:                                                              (b) Signature:                                                                       {c} Date:                                     (d) Seven Days·

                                  -~
                                   '      .
                                                                  ..                                                                                                            ..   ;             '.:   :,:·   ''.'O'.O'.O'.'."
                         PART V FORMAi; APP~AL              ...           ·:•····· .:   .       ...       .,<::;::: ..: : , ~               ....            ······~
                         1 _ First Appeal RJesUlts:

                         D CONCUR                                                                                       0       DO NOT CONCUR




Plaintiff's Exhibit 12
                                                                                                                        .

                         {a) Name ot Echelon!! RevieWrftg Authonty                                            (b) Rank/Rater                {c) Command Name/UJC:
                             (Commander!Designee):




                         (d) Cor,tact !nformat:lon:                                                           (e) Sign~turn:                                                                                                       {f) Date
                                                                                                                                                                                                                                                     Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 5 of 8




                                                                                                                                                                                         '   '-1
                                                                                                                    '


                         :2. Complainant Acknowtedgment/S1gnature (By signing. Complainant affirms the above has bean tead and Is understood,)




5 of 8
                         D I intend to submit a statementfappeal.                                                       D I DO NOT intend to submit 2: statemenVap~al.
                         (a} Name:                                                              (b) SignaJure:                                                                       (c) Date·                                     (d) Seven Days:

                         JASON A. ASHLEY

                         3. Alleged Offender Acknowledgment!Signature (By signing, Alleged Offender- affirm:~ the above has .been read Md is understood)
                         0     l intend to submit a statement'appeaJ.                                                   D I _QO NOT intend to submit a statementiappea!.
                                                                                                                                        _,.,
                         NAVY EQUAL OPPORTUNllY (EO) AND SEXUAL HARASSMENT REPORT
                         NAVPERS 5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST 5364.1G and OPNAVINST 5300.13
                         PART 1111 . FQRMAL. PIE PORT, ~RCJ?~S_SI_N_GfCOM"W"~ ~l'JTl9N~
                         INTERIM FEEDBAC:t<IASSISTANC-E TO COMPLAINANT. Take particular care lo avoid re-vlctlmll.lng aimph1lnanls (and wltnessa&}, Keap the
                         complalnan\ and alleged afrend&r apprised of the at.alu& of the lnvestigeUon (Including any deadline exlenslans), Provide supplemental co1.msallng/
                         support ssslstance/rererral as warranted, Ensure !hat all Involved are aware of lhe relallaUon plan of action ana know !hat rela!lal!on agalnat U,e
                         complainant wlll nol be loleratod, (Recommend keeplnQ a record of &uch feedbacklsssl:;lanr;a. Altacil record to the rapott fonn.)
                         RESOL.UTJON TIME STANDARDS/REPORTING. RasoluUon of case should be completed no later than 20 days frOm lnvesUgatlon eommencamanl.
                         Raaolullcn lncludas· Comphlllon of Jnvast19eUor1 1 dalannlnallon o(valldlly or report, adJUdlcallon et nan-judlclal punlshmenl or courut~martlal. lnl\lallon
                         or olher approprlalB ai.Uon, notJncaUon lo accused, and nollncallon or complainant and submlselon of a clooe-cut. If llme afandards carmol bo met1
                         conUnUflllon mess11ges overy 14 days through case reso1uUon Is mandnlory for raports of se11ual harassmenl Explain !he mason(s) for delay. $1,nd
                         all mf!IHliOH UNCLASSIFIED,
                         DOCUMENT COMMAND ACTION, The complatnanl't cornrnimd Is re11ponslble for ensuring Par1,11 I and U aro campletQ and ~ro..,ldlng lhls lo U,e
                         allegod offlmder's Commander, Commanding orncer or Offloor.-ln•chiuge (hereaner rarerred lo es Commender) (as eppllcable), Upon campteUon or
                         Per1 Ill, wUh the axcepllon of conllnuelloo{s) and close-out Dale Time Groups, Parts l lhrough IU are required lo be rorwerded within 72 hours (3 clays)
                         and Perts IV_end V upon nnal dlsposlllon of feport. via appropflele Echelon II COS, CMEO program managar, or EO program m11n.igar1 lo
                         MIii NawEOAdYlco@Nayy,mll vla an e-ma!l lhal la not enr::rypler:f. C0mm1md records .should parml\ revJ1;1wars le ciaarfy ascertaln/assass daci:,lone
                         reached. M11ke appropriate entr1ee In Individual porsoonel records, 1 Ir applicable. Make any fllallslfcnl reports required by Iha chain of eommend,
                         Retain lhls compleled form and lrwesllgellof\ cnboerd el least two years, et which Ume lhe enllro command lnvesUgatlon shall be senl to the Office of
                         lhe Judge Advoeate General (Code 15) lnvesUgallons: Branch, Provide a copy or oomplalod form lo cornplalnanl ae authorized under Freedom or
                         lnronnaUon Act (FOIA) and governing directives.
                         1. Comm&1nd Climate SpecleUst {CC5) Consultallon: OPNAVINS'r 6300,)(X and OPNAVINST 5354, 1G requires consultation ol e CCS In al! lnrormal,
                         formal, end anonymous sexual harassment, unlawful discrimination and hsraui.menl reporte,
                         (a) Command Climate Speclalla! Nama:                                {b) Rank/Rate:             (c) Command Neme/UIC:



                         (d) Command Cllmale Spaclallst Phone Number:                         (1!1) Command Cllmale Speclallsl E-mall Addregs!



                         I undeniland that I tnusl provide all approprl&ila voice reports and required messa9e reports (a.fJ.i OPREP} par OPNAVINST F3100.6 eerfes wtlhln
                         aslabllshed Urns Hnes. I further understand I must ln!Uate an arpropriala ln'lesll9atlon or ensure that one Is being oonducted (e.g., by N~S,-wllhln
                         three calendar days (72 houra} and noUfi oomplalnant lhe same day of lnv111Ug11tlon C<lmmencament, I must ensu,e a rslal/allon plan hifrl place and
                         acknowledged by an lnvolvad partle&. I also undeF?Sland that I am required lo consull a CCS prior to making a determination of this report, ae well as,
                         consult with a Judge advocate for all allegatlons or suual harassmont and rorlegal sufficiency revlew,
                         Transrorof Report: When lhe comptalnanl and alleged offender are e111slgned lo dltrersnt 00mm11nd!!I or services (when      an parlJas are nol assigned ro a
                         Join! m/1/lery e-9v/ronmen/J, lho ,opor1 shall ha processed by the commend or service of lhi, alleged olfender,




Plaintiff's Exhibit 12
                         2. Commander Dlrec\lng lnvesltgetlon:
                         (a)    Name:                                                         (b) Rank/~ale:            (c) Command Name!UIC:

                                                                                                                            C
                          ,                      -       .
                         --       ...   ----"'       -                                                                                                           64fll.(cf
                         3, Da1e Time Group {DTG) of OPREP Massages (Al!ach a copy
                         {s) lnltlal DTG;



                         4. lnvosUgaUno Officer,
                         (a) Name and Contact lnrormaUon:                                                                                                        (b) Data Conveneq;
                                                                                                                                                                                        Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 6 of 8




                         5, Complalnent Acknowled9menl/Slgnalore. (By signing,




6 of 8
                         (ll)   Name:
                                 ,hoc,___,       /481/LE'/
                         6, Alleged Offender Aclmowtedgmsn\/Slgnalure. (l3y slr,nlno, Alfeged Offandar sfflrms ths l!bove has btJan read l!lnd Is undsrslood.)

                         (a) OoD ID Numbar:
                         (b) Name:                                                                                                                               (d) Date:
                         NAVY EQUAL OPPORTUNITY (EO) AND SEXUAL HARASSMENT REPORT
                         NAVPERS 5354/2 (Rev. 08-2017)       Supporting Directives OPNAVINST 5354.1G and OPNAVINST 5300.13
                         PARTIV. FORMAL NOTIFICATION REVl!eW
                         "1. Notiflcallan of Action Taken to Resolve Report. (To concur wilhin 20 calendar days of receipt of roporl.)
                         {a) Report wa~ completed on:                   (b) Report was found to be;
                         13 JUL 18                                      Unsubstantiated (No Coiroborntion)

                         (c) Based on the following findings:

                             Refer to COMNAVAfRLANT ltr 5354 Ser NOlL/400 of 26 Dec 19 (Subj: Dete1mination of Equal Opportunity Complaint
                             Against     j        !, USNR). A copy of the letter with third party privacy information redacted l::i provided to lhe
                                                          J
                             complainant and the alleged offender, COMNAVAIRI,ANT .independent determino.tionon the complaint was Uirected by
                             COMNAVAIRFOR ltr 5354 SerN00/389 of9 Sep \9.

                         2. Right lo review t,y higher authority (v!a an appeal): I acknowledge notice of my right to submit a statement concerning !he lnvestlgatlvo findings and
                         command action iaken, and to request review of those findings and actions by 1he Echelon ll Commander. Any statement and, or request mus1 tie
                         submitted within 7 days of acknowledgment
                         (a) Echelon II Command;                                                           (b) Echelon II CCS/EO Program Manager Contact lnformallon:
                         U.S. FLEET FORCES COMMAND

                         3. _90mplalnant AcknowledgmenVSlgnature, (By signing, Comp/a!mmt affirms the above has been read and Is undernfood.)
                         !SJ' I inlend to submit a statement/appeA!SHLEY .JAS Digitallyslgned by O I DO NOT intend to submit a statemen!/appeal.
                         (al Name:                                    ON.AUSTIN.•~,::iv9/1.rJ\lM;,'us                                           (c) Date:        {d) Se\'en Days:
                         ASHLEY JASON A.                              1264671155 Da,e,w20.01.1s
                                        '                                        16:lB:12-08'00'
                                                                                                       ---------------------!
                         4. Alleged Offender AcknowledgmenUSfgnature. (By signing, Alleged Offender affirms fhe above has been read and Is understood.)
                         0   I Inland to submit a statement/appeal.                                       ~ l 00 NOT \nlend to submit a slalemen!/appea!.
                         (a) Name:                                                    {b) Signature:                                            (c) Date :       {d) Seven Days:



                         PARTY. FORMALAPPEAL
                         1. Firs1 Appoal Results:




Plaintiff's Exhibit 12
                         0   CONCUR                                                                       0       DO NOT CONCUR




                         (a) Name of Echelon II Reviewing Authority                             (b) Rank/Rate:         (c) Command Namel\JlC:
                             (Commander/Deslgnoe):



                         (d) Contacl Information:                                               (e) Signature·:                                                  (f) Dale:
                                                                                                                                                                                     Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 7 of 8




                         2. Complainant Ack.nowledgmenl/Slgnature. (By slgnlng, Complainant affirms the above has been rf;;Jd and Is understood)




7 of 8
                         0   I Intend to submit a statement/appeal.                                       0       I DO NOT Intend to submit a statomenUappaal.
                         (a) Name:                                                    (b) Signature:                                           (c) Dato:         (d) Seven Days:
                         A8HLEY, JASON A.

                         3. Alleged Offender Acknowledgmenl/Signature. (By signing, Alleged Offender affirms the above has been read and is understood.)
                         0   J Intend       lo submit a statement/appeal.                                 0   l DO NOT [ntend to submit a statement/appeal.
                         (a) Name:                                                    {b) Signatura:                                           (c) Dale:         (d) Seven Days:
                         PART V FOR.MAI. APPEAL (eonti~) ·..                     .>. ·,··',. '"· ,__ ',' ',,,::• ,:' :::-- --., < ·.:, "' .'-,', ::-- ' "                             .   .         .· .
                         4. SECNAV • Final Appeal Res11l1:s (actk/fl that been taken to rGsoive- report by reviewing authority):

                         D CONCUR                                                                                                    0       DO NOT CONCUR




                         la) Name of SECNAV Reviewmg Authority:                                                   (b J Rank/Rate;                        {c} Comma0d Name/UlC.



                         (d) Coritact information:                                                                {el Signature-·                                                                                         (f) Oate:




                         5, Co,np1ainarit Acknowledgmenti~ature (By signing, Complainant affirms the above has /Jeen read and is understood.)
                         (a) Name                                                                                 {b) Sign a tum:                                                                                         {cJ Date:



                         6.. AHeged Offender Acknow!edg"tnent'Si\~inatur~. (By signit'g, Alleged offin'der affirms /he above has beeri read and is understood.)
                         (a) J\/ame:                                                                              tb) Signature'                                                                                          (c) Date:

                         ~                  lllti
                                                                                                                                                                                                               . ..
                                    ...
                         PART VI. FORMAL REPORT FOLLOW.UP
                                                                             .
                                                                                           . ·. --,_ ,_i. ,__ _-',','__ , ii,   ·>--<· CO,i \>- -',>, -::;::.           .__, --,.   '' •"i .-,,._
                                                                                                                                                                                                     ,......          .

                         1 Complainant Follow-Up Survey \Commanders shafl conduct a foflow-up debrlef . .vith the Complainan/ 30--15 days after the final action Command
                         (o/fow-up w1/f inctude a determir1atkm of Complainant satisfaction with rhe effectiveness of corrective action. timeliness, present command ctlmate. 1Jt1d
                         a nwmw ro ensure retalial/on did not occur.):

                         (aJ Were you subjected to any forrn of retahatton because of you, teport?                                                              .. -,                                                            ·•   .
                                                                                                                                -     ---.           '
                                                                                                                                             "
                         {b) Rate your level of satisfaction with the processing of yom report                                                   '




Plaintiff's Exhibit 12
                         (ci Rate your I-eve! of satisfaction with tile reso:ution af your report

                         ( d} Y'Vhat co1.1!d have prevented this ineident?




                         2 Compla!nam Follow-Up Comnients:
                                                                                                                                                                                                                                          Case 1:20-cv-00410-RDM Document 13-13 Filed 03/16/20 Page 8 of 8




                         3. Complainant AcknowledgmeMSignature. !By sign_ing, Complainant affirms the above /las b.een read and is unde1stoo,1)
                         (ai Name                                                                                (b) Signature:                                                                                           le} Date




8 of 8
                         4. Commander Follow-Up Notes. (indicate dates/nature of any oclions prompted by Complainant ®brief. Attach additional shef:fs as necessary)




                         5. Commander Ackr,ow\edgment!Signature. {By sigmng, Cornmandmg Officer affirms the above is correct and report procgss Is cnmpfete )
